Dismissed and Memorandum Opinion filed July 3, 2008







Dismissed
and Memorandum Opinion filed July 3, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00344-CV
____________
 
LORETTER BROCK, Appellant
 
V.
 
BANK OF NEW YORK, Appellee
 
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 882151
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed April 9, 2007.  The clerk=s record was filed on October 26,
2007.  Appellant failed to make payment arrangements for the reporter=s record.  No brief was filed.




On May
15, 2008, this Court issued an order stating that unless appellant submitted
her brief, together with a motion reasonably explaining why the brief was late,
on or before June 16, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July 3,
2008.
Panel consists of Justices Yates, Anderson, and Brown.